December 19, 2008 Susan Block/Attorney-Advisor United States Exchange Commission Division of Corporate Finance Washington, D.C.20549 Re:Feel Golf Co., Inc. Registration Statement on Form S-1/A Filed November 18, File No. 333-153699 Dear Ms. Block: We represent Feel Golf Co., Inc. (the “Company” or “Feel Golf”). We are in receipt of your letter dated December 8, 2008 regarding the above referenced filing and the following are our responses: Prospectus Cover Page 1. We note your response to comment 5 in our letter dated October 23, 2008. However, we reissue the comment because we are unable to locate the prospectus "Subject to Completion" legend on the prospectus cover page. Currently it appears to be under the fee table. Please move. Refer to Item 501(b)(10) of Regulation S-K. Answer: The “Subject to Completion” legend has been moved to the right location in this Registration Statement. Prospectus Summary About Our Company, page 1 2. You state that your company has incurred a net loss of $1,408,969 from inceptionthrough September 30,2008. However, we note that while $1,408,969 reflects your company's retained deficit balance as of September 30,2008, it does notreflect your company's aggregate net loss from inception through September 30,2008. In this regard, we note that losses accumulated from the date of yourcompany's inception through the date of your company's change in status from an"S" Corporation to a "C" Corporation were reclassified from retained deficit to accumulated paid-in capital in July of 2008. When discussing your company's financial performance from inception through September 30,2008, we believe itmay be less confusing to simply state that you have accumulated deficits sinceinception without quantifying the amount. As such, please revise your disclosurein all applicable areas of your filing (e.g., prospectus summary and risk factors). Answer: All applicable areas have been revised to simply state that the Company has accumulated deficits since inception. Risk Factors, page 3 The Continued Development and Commercialization of Our Products Will Require a Commitment of Substantial Funds, page 4 3. We note your response to our prior comment 15; however, we reissue in part. Please revise the discussion regarding planned expenditures to identify the risksassociated with your marketing strategy or create a separate risk factor to discuss.For instance, discuss the risk that you may be unable to obtain industry endorsements and that you may not be able to obtain additional financing toimplement your marketing campaign. Answer: This risk factor has been revised to identify the risks associated with the Company’s marketing strategy. Marketing 4. We note your response to our prior comment 39 and your revised disclosure. Please also clarify that there is no guarantee that you will be able to raise the capital needed to implement your marketing campaign. Answer: This section has been revised to clarify that that there is no guarantee that the Company will be able to raise the capital needed to implement its marketing campaign. 5. Also, we note your response to our prior comment 39 and reissue in part. To the extent you mention developing new products, please revise throughout to discuss each material step in developing new products and the availability of any financing. Answer: The S1 has been revised throughout to remove any reference to developing new products since the Company has no definitive plans to develop new products during the next 12 months. Item 11.
